DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1. 	If applicant is aware of any relevant prior art, he/she requested to cite it on form PTO-1449 in accordance with the guideline set forth in M.P.E.P. 609. 
Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiki et al. (US 2010/0204361).
Re claims 1 & 2, Nishiki teaches, Figs. 14-15, [0002, 0087, 0092, 0117, 0121-0124], a method for manufacturing a display device, comprising following steps: 
-providing a temporary substrate (14a); 
-forming a hydrogen containing structure (hydrogenated amorphous silicon layer 12a) on the temporary substrate (14a); 
-forming a polymer film (10a, similar to 10, [0087]) on the hydrogen containing structure; 
-forming a display element (LCD with TFT) on the polymer film (10a); 
-focusing a laser beam (e.g. laser light) on the hydrogen containing structure (12a or 11a, 25a, 12a); and 
-removing the temporary substrate (14a), 
wherein the hydrogen containing structure (12a) comprises an amorphous silicon film. 

    PNG
    media_image1.png
    400
    539
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    326
    560
    media_image2.png
    Greyscale

Nishiki does not explicitly teach a thickness of the hydrogen containing structure is greater than or equal to 30 nm and less than 50 nm.
Nishiki does teach “The thickness of the hydrogenated amorphous silicon layer 12 is about 30 to 1,000 nm, and more preferably about 100 to 500 nm” [0092]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Nishiki to obtain a thickness greater than or equal to 30 nm and less than 50 nm as claimed, because thickness of layer/structure is known to affect device properties and would depend on the desired device density and the desired device characteristics. One of ordinary skill in the art would have been led to the recited thickness through routine experimentation to achieve desired characteristics of the formed device.
Re claim 3, Nishiki teaches the amorphous silicon film (12a) is removed in the step of removing the temporary substrate (14a) (Fig. 15). 
Re claim 4, Nishiki teaches the hydrogen containing structure (consider 11a, 25a, 12a) further comprises a silicon nitride (11a) disposed between the polymer film (10a) and the amorphous silicon film (12a). 
Re claim 5, Nishiki teaches the hydrogen containing structure (12a, 25a) is removed in the step of the removing the temporary substrate (14a) (Figs. 14-15). 
 	Re claim 6, Nishiki teaches a peak wavelength of the laser beam ranges from 306 nm to 310 nm (e.g. 250-650 nm, [0022]). 
	Re claim 7, Nishiki does not explicitly teach a transmittance of the temporary substrate corresponding to the peak wavelength of the laser beam is greater than 0.75 and less than or equal to 1. 
Nishiki does teach glass substrate as the support substrate [0093] & peak wavelength of the laser beam [0022] (similar to material and wavelength used in the present invention). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Nishiki to obtain a transmittance of the temporary substrate corresponding to the peak wavelength of the laser beam is greater than 0.75 and less than or equal to 1 as claimed, because it aids in effectively removing support substrate without breakage and avoiding damages to the formed device. 
Re claim 8, Nishiki teaches in the step of forming the hydrogen containing structure, a hydrogen gas is introduced into a chamber (e.g. based on methods and H2 gas, [0092]). 
Re claim 9, Nishiki teaches the display element comprises a color filter layer (CF layers [0119]). 
Re claim 10, Nishiki does not explicitly teach after the temporary substrate is removed, a roughness of an exposed surface of the polymer film is less than 5 nm and greater than 0 nm.
Nishiki does teach “residues of Al films 25a, 25b, remaining over the plastic substrates 10a, 10b, respectively are removed…” [0122]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Nishiki to obtain a roughness is less than 5 nm and greater than 0 nm due to the residues, because it is easily recognized as a result of residues after delamination and in order to achieving improved quality of display device. 
 	Re claim 11, Nishiki teaches the display element comprises a thin film transistor layer [0119].
Re claim 13, Nishiki teaches the display element comprises a liquid crystal (LC) cell, an organic light emitting diode (OLED), a quantum-dot light emitting diode (LED), a micro LED, a mini LED, or an inorganic LED [0002, 0127]. 
	Re claims 14 & 15, Nishiki teaches disposing at least one buffer layer (11a) positioned between the polymer film (10a) and the display element (LCD with TFT), a material of the buffer layer (11a) comprises oxide, nitride or a combination thereof (Fig. 15, [0088]). 
	Re claim 16, Nishiki teaches the polymer film (10a or 10a & 11a) contact the hydrogen containing structures (11a, 12a, 25a or 12a, 25a) directly (e.g. in straight line/direction, Fig. 14). (note: physical contact # direct contact). 
	Re claims 17 & 18, Nishiki teaches forming a second hydrogen containing structure (12b or 11b, 25b, 12b) and a second temporary substrate (14b) on a side of the display element away from the polymer film (10a), and focusing a second laser beam on the second hydrogen containing structure (Fig. 14, [0121]).
	Re claims 19 & 20, Nishiki does not explicitly teach an energy intensity of the laser beam is greater than 400mJ/cm2 or greater than or equal to 420 nJ/cm2 and less than or equal to 450 mJ/cm2. 
	Nishiki does teach excimer laser, “the light has a wavelength of 250 to 650 nm (more preferably 350 to 550 nm), desorption of hydrogen occurs satisfactorily. Thus, the delamination layer can be more effectively delaminated”, glass substrate and hydrogenated amorphous silicon layer [0008, 0023, 0093, 0095] (similar to the present invention). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Nishiki to obtain an energy intensity of the laser beam as claimed, because it depends on many variable parameters such as laser type, thickness of a layer, used material, content of hydrogen, .
4.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiki in view of Yamazaki et al. (US 2003/0134488). 
The teachings of Nishiki have been discussed above. 
Re claim 12, Nishiki does not teach disposing a polarizer on the polymer film. 
Yamazaki teaches “In the liquid crystal display device, the support 423 is generally the opposite substrate, which is considered to have a color filter, a polarizer, a common electrode…” [0087]. 
As taught by Yamazaki, one of ordinary skill in the art would utilize the above teaching to obtain a polarizer as claimed, because it is a known element in the art in order to allow light waves of specific polarization passing through. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Yamazaki in combination Nishiki due to above reason. 
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,906,288. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both . 
Current Application 
1. A method for manufacturing a display device, comprising following steps: providing a temporary substrate; 
forming a hydrogen containing structure on the temporary substrate; 
forming a polymer film on the hydrogen containing structure; 


forming a display element on the polymer film; 
focusing a laser beam on the hydrogen containing structure; and 
removing the temporary substrate, wherein a thickness of the hydrogen containing structure is greater than or equal to 30 nm and less than 50 nm.
10,906,288
1. A method for manufacturing a display device, comprising: 
providing a temporary substrate; 
forming a hydrogen containing structure on the temporary substrate; 
forming a polymer film on the hydrogen containing structure, wherein the polymer film contacts the hydrogen containing structure directly; 
forming a display element on the polymer film; 
focusing a laser beam on the hydrogen containing structure; and 
removing the temporary substrate and the hydrogen containing structure, wherein the hydrogen containing structure is separated from the polymer film.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        2/3/22